DETAILED ACTION
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 


The species are: 
1. Embodiment of device 101 described in figure 1-10, which does not include a circular protrusion, and is thus independent and distinct from the rest of the species.
2. Embodiment of device 201 described in figure 16, which comprises a circular protrusion 8 is formed so as to surround first radiation via 15a and second radiation via 15b, and is thus independent and distinct from the rest of the species.
3. Embodiment of device 301 described in figures 17-21, which includes bonding material 7a having a volume of greater than or equal to 1/3 of a volume of the inside of at least a part of the plurality of first radiation vias 15a and is thus independent and distinct from the rest of the species.
4. Embodiment of device 401 described in figure 16, which comprises thermal diffusion plate 31 of the thermal diffuser 3 includes a first thermal diffusion plate 31a and a second thermal diffusion plate 31b, and is thus independent and distinct from the rest of the species.
5. Embodiment of device 501/502 described in figure 24-25, wherein heat radiation plate 24 of electronic component 2 includes a horizontally extending portion 24c (third portion) that is a portion (surface) extending in the left-right direction along main surface 11a of printed board 1 and a vertically extending portion 24d (fourth portion) which is a portion (surface) extending in the vertical direction intersecting main surface 11a, and is thus independent and distinct from the rest of the species.

7. Embodiment of device 701/702 described in figures 30/31, wherein insulating layer 11 of printed board 1 includes filler 16, and is thus independent and distinct from the rest of the species.

The species lack unity of invention because even though the inventions of these groups require the technical feature of a thermal diffuser, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Higashibata et al. (2011/0205706).   Higashibata et al. teach in paragraph [0086], for example, the technical feature of a thermal diffuser such that the shared technical feature of the present invention lacks novelty or inventive step.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include 
Currently claim 1 is generic.

The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features for the following reasons: 
Each group is characterized by a different contribution that each invention within that group, considered as a whole, makes over the prior art. See MPEP § 1850(II).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 





O.N.								/ORI NADAV/
3/19/2021				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800